I115th CONGRESS1st SessionH. R. 987IN THE HOUSE OF REPRESENTATIVESFebruary 9, 2017Mr. Rokita (for himself, Mr. Barr, Mr. Olson, Mrs. Black, Mr. Grothman, and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the National Labor Relations Act to permit employers to pay higher wages to their employees. 
1.Short titleThis Act may be cited as the Rewarding Achievement and Incentivizing Successful Employees Act or the RAISE Act. 2.Payment of higher wagesSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) is amended— 
(1)by inserting (1) after (a); and (2)by adding at the end the following: 
 
(2)Notwithstanding a labor organization’s exclusive representation of employees in a unit, or the terms and conditions of any collective bargaining contract or agreement then in effect, nothing in either— (A)section 8(a)(1) or 8(a)(5), or 
(B)a collective bargaining contract or agreement renewed or entered into after the date of enactment of the RAISE Act, shall prohibit an employer from paying an employee in the unit greater wages, pay, or other compensation for, or by reason of, his or her services as an employee of such employer, than provided for in such contract or agreement.. 